 


 HCON 104 ENR: Providing for the sine die adjournment of the first session of the One Hundred Fourteenth Congress. 
U.S. House of Representatives
2015-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 104 


December 18, 2015
Agreed to
 
CONCURRENT RESOLUTION 
Providing for the sine die adjournment of the first session of the One Hundred Fourteenth Congress.  
 
 
That when the House adjourns on any legislative day from Friday, December 18, 2015, through Saturday, January 2, 2016, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned sine die, or until the time of any reassembly pursuant to section 2 of this concurrent resolution; and that when the Senate adjourns on any day from Friday, December 18, 2015, through Tuesday, December 22, 2015, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it stand adjourned sine die, or until the time of any reassembly pursuant to section 3 of this concurrent resolution. 2. (a)The Speaker or his designee, after consultation with the Minority Leader of the House, shall notify the Members of the House to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it. 
(b)After reassembling pursuant to subsection (a), when the House adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the House shall again stand adjourned pursuant to the first section of this concurrent resolution. 3. (a)The Majority Leader of the Senate or his designee, after concurrence with the Minority Leader of the Senate, shall notify the Members of the Senate to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it. 
(b)After reassembling pursuant to subsection (a), when the Senate adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the Senate shall again stand adjourned pursuant to the first section of this concurrent resolution. 4. (a)When the Senate recesses or adjourns on any day of the second session of the One Hundred Fourteenth Congress from Sunday, January 3, 2016, through Friday, January 8, 2016, on a motion offered pursuant to this concurrent resolution by its Majority Leader or his designee, it shall stand recessed or adjourned until noon on Monday, January 11, 2016, or until such other time on that day as may be specified by its Majority Leader or his designee in the motion to recess or adjourn, or until the time of any reassembly pursuant to subsection (b), whichever occurs first. 
(b)The Majority Leader of the Senate or his designee, after concurrence with the Minority Leader of the Senate, shall notify the Members of the Senate to reassemble at such place and time as he may designate if, in his opinion, the public interest shall warrant it. (c)After reassembling pursuant to subsection (b), when the Senate recesses or adjourns on a motion offered pursuant to this subsection by its Majority Leader or his designee, the Senate shall again stand recessed or adjourned pursuant to subsection (a). 
 
Clerk of the House of Representatives.Secretary of the Senate.
